UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 12, 2010 LIVE CURRENT MEDIA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-29929 88-0346310 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 780 Beatty Street, Suite 307 Vancouver, British Columbia V6B 2M1 (Address of principal executive offices) Registrant’s telephone number, including area code (604)453-4870 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders(the “Annual Meeting”) of Live Current Media Inc. (the “Company”) was held on Tuesday, October 12, 2010.The final voting results for each of the proposals submitted to a vote of the stockholders of the Company at the Annual Meeting were certified by the independent inspector of elections on Friday, October 15, 2010 and are set forth below. (1)Election of Directors.The Company’s stockholders elected the nominees of David Jeffs to the Board of Directors by the following vote: Nominees of the Company Name Votes For Votes Withheld C. Geoffrey Hampson James P. Taylor Mark Benham Boris Wertz Paul W. Morrison Nominees of David Jeffs Name Votes For Votes Withheld David Jeffs Cameron Pan John Da Costa Carl Jackson Susan Jeffs Adam Rabiner Amir Vahabzadeh (2)Ratification of the appointment of Davidson & Company LLP as independent registered public accountants for the Company for the fiscal year ending 2010. The Company’s stockholders approved the proposal by the following vote: Votes For Votes Against Abstentions 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIVE CURRENT MEDIA INC. By: /s/ David Jeffs David Jeffs Chief Executive Officer Dated: October 18, 2010 3
